Citation Nr: 1823756	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-25 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure.

2. Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or coronary artery disease (CAD).

3. Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or CAD.

4. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or CAD.

5. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or CAD.

6. Entitlement to an increased rating in excess of 10 percent for service-connected tinnitus.

7. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type 2, and/or CAD.

8. Entitlement to service connection for a penile disability, to include erectile dysfunction, to include as secondary to diabetes mellitus, Type 2, and/or CAD.

9. Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus, Type 2, and/or CAD.

10. Entitlement to an initial evaluation in excess of 10 percent for service-connected CAD, to include on an extraschedular basis.

11. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970, including in the Republic of Vietnam from March 1969 to October 1969.  He received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2013 and April 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Evidence pertaining to the Veteran's claims for entitlement to service connection for right upper extremity peripheral neuropathy, entitlement to service connection for left upper extremity peripheral neuropathy, entitlement to service connection for right lower extremity peripheral neuropathy, entitlement to service connection for left lower extremity peripheral neuropathy, entitlement to service connection for hypertension, entitlement to service connection for a penis disability, and entitlement to service connection for an eye disability, may be secondary to the Veteran's service-connected disabilities.  See, e.g., February 2018 Attorney Brief.  The Board notes that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the Veteran's claims have been recharacterized as reflected on the title page.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of entitlement to service connection for hypertension, entitlement to service connection for a penile disability, entitlement to service connection for an eye disability, entitlement to an initial evaluation in excess of 10 percent for service-connected CAD, and entitlement to TDIU due to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran served on active duty in the Republic of Vietnam from March 1969 to October 1969.

2. The Veteran has a current diagnosis of diabetes mellitus, Type 2.

3. There is no current diagnosis of right upper extremity peripheral neuropathy.

4. There is no current diagnosis of left upper extremity peripheral neuropathy.

5. There is no current diagnosis of right lower extremity peripheral neuropathy.

6. There is no current diagnosis of left lower extremity peripheral neuropathy.

7. The Veteran's service-connected tinnitus is assigned a 10-percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, Type 2, have been met.  38 U.S.C. §§ 1110, 1111, 1116, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2017).

2. The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

3. The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

4. The criteria for service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

5. The criteria for service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

6. There is no legal basis for the assignment of a schedular evaluation higher than the current 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Moreover, for service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

Here, with respect to the Veteran's claims for entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or CAD, the Board specifically notes that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate these claims in particular.  The evidence includes the Veteran's service treatment records (STRs), post-service treatment records, and lay statements.  

While the Board acknowledges that the Veteran was not afforded VA examinations or medical opinions for these particular claims, the Board finds the duty to assist nevertheless satisfied.  Here, the record does not contain competent evidence that the claimant has a current diagnosis, or signs and symptoms thereof, of peripheral neuropathy in either of the bilateral upper or lower extremities.  See, e.g., Houston VA medical records from September 2004 to October 2017.  As such, no VA examination or medical opinion is warranted for these claims as the McLendon elements have not been satisfied with respect to these claims.  

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the claims for entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or CAD, in addition to the other claims fully adjudicated below.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, a veteran, who, during active duty service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain diseases, including diabetes mellitus, Type II, are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).

More generally, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In relevant part, 38 U.S.C. 1154 (a) (West 2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

1. Diabetes Mellitus, Type II 

Here, the Veteran contends that he was exposed to herbicide agents while on active duty service in the Republic of Vietnam.  For the following reasons, entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure, is granted on a presumptive basis.  

First, service records confirm that the Veteran served on active duty in the Republic of Vietnam from March 17, 1969 to October 8, 1969.  Therefore, exposure to herbicides is conceded. 

Moreover, the Board finds that the Veteran has a current diagnosis of diabetes mellitus, Type II.  See, e.g., January 2015 Houston VA medical records (showing a duration of diabetes of 6 or more years); June 2010 Houston VA medical records (showing a diagnosis of non-insulin dependent diabetes mellitus, Type II, that is stable and treated with oral medication). 

As the Veteran was exposed to herbicide agents in Vietnam and has a current diagnosis of diabetes mellitus, Type II, he is entitled to service connection for diabetes mellitus, Type II, on a presumptive basis.  38 U.S.C. §§ 1110 , 1131, 1116; 38 C.F.R. §§ 3.303 , 3.307, 3.309(e).



2-5. Peripheral Neuropathy

Next, the claims for entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or CAD, are denied.  

While the Veteran contends he should be service-connected for these disabilities, there is no competent evidence of record that the Veteran has a current diagnosis, or the signs, symptoms, or residuals thereof, of peripheral neuropathy in either of the upper or lower extremities.  None of the objective medical evidence and testing shows a current diagnosis, or the signs, symptoms, or residuals thereof, of peripheral neuropathy in either of the upper or lower extremities.  See, e.g., Houston VA medical records from September 2004 to October 2017.  In fact, the Veteran underwent a VA examination in December 2010 that showed that his right and left lower peripheral pulses were normal.  See December 2010 VA examination. 

Moreover, the Veteran has not provided any lay statements regarding any current peripheral neuropathy-related symptomatology that would indicate a current diagnosis, or the signs, symptoms, or residuals thereof, of peripheral neuropathy in either of the upper or lower extremities.  See Jandreau, 492 F.3d at 1372.  

As there is no competent evidence that would establish the current disability element with regard to the peripheral neuropathy service connection claims, entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2, and/or CAD, cannot be granted on any basis.  Boyer, 210 F.3d at 1353; Brammer v Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no valid claim for service connection "[i]n the absence of proof of a present disability").  

In reaching all of the conclusions stated above, the Board considered the applicability of the benefit-of- the- doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claims.  38 U.S.C. § 5170(b); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

6. Tinnitus

The Veteran seeks a higher rating for tinnitus.  Currently, he is rated at 10 percent, under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6260, which is the only rating assigned under this DC.

In Smith v. Nicholson, the Federal Circuit held that the maximum schedular rating available for tinnitus is 10 percent.  Given that the Veteran's tinnitus is rated as 10 percent, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis.  Thus, the Veteran's appeal must be denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for diabetes mellitus, Type 2, due to exposure to herbicides is granted.

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type II, and/or CAD is denied. 

Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type II, and/or CAD is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type II, and/or CAD is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, Type II, and/or CAD is denied.

Entitlement to an increased rating in excess of 10 percent for service-connected tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that the claims discussed below must be remanded for additional development.

7-9. Hypertension, Penile Disability, and Eye Disability

Here, the Veteran claims that his hypertension, penile disability, and eye disability, are all also secondary to his service-connected diabetes mellitus, Type II and/or CAD.  The record indicates that his hypertension, penis disability, and eye disability, may indeed be related to his service-connected diabetes mellitus, Type II, and/or CAD.  See, e.g., February 2018 Attorney Brief.  However, there is no competent evidence of record addressing whether the Veteran's hypertension, penis disability, and eye disability, were in fact caused or aggravated by his service-connected diabetes mellitus, Type II, and/or CAD.  Because the evidence of record raises the issue of secondary service connection for these disabilities and no competent opinions on that issue have been obtained, the Veteran is entitled to VA examinations and etiology opinions with respect to his secondary service connection claims for his hypertension, penile disability, and eye disability.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  Any opinion obtained upon remand regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.


10. CAD, to include on an extraschedular basis.

Next, the Veteran contends that he is entitled to an initial rating in excess of 10 percent for service-connected CAD, to include on an extraschedular basis (as raised by the Veteran's attorney in a February 2018 correspondence).

The Veteran last underwent a VA examination for his service-connected CAD in October 2013.  However, since that time, the record reflects that his symptoms may have worsened.  Specifically, including in statements given by his representative in the February 2018 Attorney Brief, it is indicated that the medical evidence of record does not accurately reflect the Veteran's disability picture, as his symptoms have reportedly worsened.  See February 2018 Attorney Brief.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his service-connected CAD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

11. (TDIU)

Finally, as to the issue of entitlement to TDIU (as raised by the Veteran's attorney in a February 2018 correspondence), the Board finds the TDIU issue inextricably intertwined with the claims being remanded, as the criteria for TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  Thus, remand is warranted for development and consideration of the TDIU issue as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new examination to determine whether he has a current hypertension diagnosis that is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service; or proximately due to, or aggravated by, his diabetes mellitus, Type II and/or CAD.  

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2. Schedule the Veteran for a new examination to determine whether he has a current penile disability, to include erectile dysfunction, that is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service; or proximately due to, or aggravated by, his diabetes mellitus, Type II, and/or CAD.  

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3. Schedule the Veteran for a new examination to determine whether he has a current eye disability that is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service; or proximately due to, or aggravated by, his diabetes mellitus, Type 2, and/or CAD.  

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

4. Provide the Veteran with an appropriate examination to determine the current severity of his service-connected CAD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is to be provided access to the Veteran's electronic claims file and must specify in the report that these records have been reviewed.  The examiner should note in the examination report that the electronic claims folder and the remand have been reviewed.

The examiner should discuss the current severity of the Veteran's service-connected CAD, with particularity to the criteria for 38 C.F.R. § 4.114, diagnostic code (DC) 7005.  

5.  Any opinion expressed by a VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner(s) should identify and specifically cite each reference material utilized.  

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

6. After completion of the above development, readjudicate the issue on appeal, including the issue of TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


